Exhibit 10.31

RETENTION AGREEMENT

 

This retention Agreement (this “Agreement”) is made and entered into this 12th
day of July, 2019 by and between Select Interior Concepts, Inc., a Delaware
corporation (the “Company”) and Shawn Baldwin (“Executive”).

 

1.Retention Payment.  Subject to the terms and conditions of this Agreement, the
Company shall pay to Executive the Retention Payment, less withholding for all
applicable taxes, in a single lump sum within thirty (30) days following the
Retention Date, provided that, except as otherwise provided in Section 2 and
Section 3 hereof, Executive is employed by the Company on the Retention Date.  

 

2.Termination of Employment.  Notwithstanding the anything in this agreement to
the contrary, if Executive incurs a Qualifying Termination prior to the
Retention Date, then the Company shall pay to Executive the Retention Payment,
less withholdings for all applicable taxes, in a single lump sum within thirty
(30) days following the date of Executive’s Qualifying Termination, provided
that (i) Executive executes a Release Agreement within the time period specified
in the Release Agreement and does not revoke such Release Agreement within any
revocation period specified in the Release Agreement.  If Executive’s employment
with the Company is terminated for any reason other than by reason of a
Qualifying Termination prior to the Retention Date, then Executive shall not be
entitled to the Retention Payment.

 

3.Change in Control.  Notwithstanding the anything in this agreement to the
contrary, in the event of a Change in Control, prior to the Retention Date, then
the Company shall pay to Executive the Retention Payment, less withholdings for
all applicable taxes, in a single lump sum within thirty (30) days following the
date of Executive’s Qualifying Termination.

 

4.Definitions.  For purposes of this Agreement, the following terms shall have
the following meanings:

 

(a)“Cause” shall have the meaning set forth in the Employment Agreement.

 

(b)“Change in Control” shall have the meaning set forth in the Employment
Agreement.

 

(c)“Code” means the Internal Revenue Code of 1986, as amended from time to
time.  For purposes of this Agreement, references to sections of the Code shall
be deemed to include references to any applicable regulations thereunder and any
successor or similar provision.

 

(d) “Disability” has the meaning set forth in the Employment Agreement.

 

(e)“Employment Agreement” means the Employment Agreement, dated as of October
22, 2018, as amended, by and between the Company and Executive.

 

(f)“Good Reason” has the meaning set forth in the Employment Agreement.  

 

(g)“Qualifying Termination” means Executive’s termination of employment with the
Company by the Company without Cause or by Executive for Good Reason.  For the
avoidance of doubt, in no event shall Executive be deemed to have experienced a
Qualifying Termination as a result of (i) Executive’s death or Disability, (ii)
Executive’s resignation from employment with the Company for any reason other
than for Good Reason, or (iii) Executive’s termination of employment by the
Company for Cause.

 



--------------------------------------------------------------------------------

 

 

(h)“Release Agreement” means a separation agreement containing a full general
release of claims and covenant not to sue in the form provided by the Company.

 

(i)“Retention Date” means May 15, 2020.  

 

(j)“Retention Payment” means an amount equal to One Hundred Seventy Five
Thousand Dollars ($175,000).

 

5.Full Settlement; No Mitigation.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against
Executive or others.  In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not Executive obtains other employment.

 

6.Successors.

 

(a)This Agreement is one for personal services and may not be assigned by
Executive.  This Agreement shall inure to the benefit of and be enforceable by
Executive’s legal representatives.

 

(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c)This Agreement shall bind any successor of or to the Company, its assets or
its businesses (whether direct or indirect, by purchase, merger, consolidation
or otherwise), in the same manner and to the same extent that the Company would
be obligated under this Agreement if no succession had taken place.  In the case
of any transaction in which a successor would not by the foregoing provision or
by operation of law be bound by this Agreement, the Company shall require such
successor expressly and unconditionally to assume and agree to perform the
Company’s obligations under this Agreement, in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place. The term “Company,” as used in this Agreement, shall mean the
Company as hereinbefore defined and any successor or assignee to the business or
assets which by reason hereof becomes bound by this Agreement.

 

7.Code Section 409A.

 

(a)This Agreement shall be interpreted and administered in a manner so that any
amount payable hereunder shall be paid or provided in a manner that is either
exempt from or compliant with the requirements of Section 409A of the Code and
applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder. Nevertheless, the tax treatment of the benefits provided under the
Agreement is not warranted or guaranteed.  Neither the Company nor its
directors, officers, employees or advisers shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by Executive as a result of
the application of Section 409A of the Code.

 

(b)Notwithstanding anything in this Agreement to the contrary, to the extent
that any amount that would constitute non-exempt “deferred compensation” for
purposes of Section 409A of the Code (“Non-Exempt Deferred Compensation”) would
otherwise be payable hereunder by reason of Executive’s termination of
employment, such Non-Exempt Deferred Compensation will not be payable to
Executive by reason of such circumstance unless the circumstances giving rise to
such termination of employment meet any description or definition of “separation
from service” in Section 409A of the Code

2

--------------------------------------------------------------------------------

 

and applicable regulations (without giving effect to any elective provisions
that may be available under such definition).  If this provision prevents the
payment of any Non-Exempt Deferred Compensation, such payment shall be made on
the date, if any, on which an event occurs that constitutes a Section
409A-compliant “separation from service”, or such later date as may be required
by Section 10(c) hereof.

 

(c)Notwithstanding anything in this Agreement to the contrary, if any Non-Exempt
Deferred Compensation would otherwise be payable under this Agreement by reason
of Executive’s separation from service during a period in which Executive is a
Specified Executive (as defined below), then, subject to any permissible
acceleration of payment by the Company under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes), Executive’s right to
receive payment of such Non-Exempt Deferred Compensation will be delayed until
the earlier of Executive’s death or the first day of the seventh month following
Executive’s separation from service.  For purposes of this Agreement, the term
“Specified Executive” has the meaning given such term in Code Section 409A.

 

(d)Whenever in this Agreement a payment is conditioned on Executive’s execution
of a release of claims, such release must be executed and all revocation periods
shall have expired within 60 days after the date of termination; failing which
such payment or benefit shall be forfeited.  If such payment constitutes
Non-Exempt Deferred Compensation, then such payment that would have otherwise
been payable during such 60-day period shall be accumulated and paid on the 60th
day after the date of termination provided such release shall have been executed
and such revocation periods shall have expired.  If such payment or benefit is
exempt from Section 409A of the Code, then the Company may elect to make or
commence payment at any time during such period.  

 

8.Miscellaneous.

 

(a)The Company and Executive agree that this Agreement shall be governed by and
construed and interpreted in accordance with the laws of the State of California
without giving effect to its conflicts of law principles.  

 

(c)This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

 

(d)All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to Executive:

On file with the Company

 

If to the Company:

Select Interior Concepts, Inc.

400 Galleria Parkway, Suite 1760

Atlanta, Georgia 30339

Attention:

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(e)The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

3

--------------------------------------------------------------------------------

 

(f)The Company may withhold from any amounts payable under this Agreement such
federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(g)Failure of either party to insist, in one or more instances, on performance
by the other in strict accordance with the terms and conditions of this
Agreement shall not be deemed a waiver or relinquishment of any right granted in
this Agreement or of the future performance of any such term or condition or of
any other term or condition of this Agreement, unless such waiver is contained
in a writing signed by the party making the waiver.

 

(h)This Agreement, together with the Employment Agreement, contains the entire
agreement between the Company and Executive with respect to the subject matter
hereof and, from and after the date hereof, this Agreement shall supersede any
other agreement, written or oral, between the parties relating to the subject
matter of this Agreement.  

 

(i)The parties understand and agree that because they both have been given the
opportunity to have counsel review and revise this Agreement, the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this
Agreement.  Instead, the language of all parts of this Agreement shall be
construed as a whole, and according to its fair meaning, and not strictly for or
against either of the parties.

 

(j)This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

 

(Signatures on following page)




4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and the Company
has caused these presents to be executed in its name on its behalf, all as of
the day and year first above written.

 

 

/s/ Shawn Baldwin

Shawn Baldwin

 

 

 

 

SELECT INTERIOR CONCEPTS, INC.

 

 

 

By:

 

/s/ Tyrone Johnson

Name:

 

Tyrone Johnson

Title:

 

CEO

 

5